--------------------------------------------------------------------------------

RELEASE

KNOW ALL MEN BY THESE PRESENTS that Jian Hong Liu, (“Liu”), for good and
valuable consideration, including but not limited to the consummation of a share
exchange agreement between Heli Electronics Corp. (“HELI”) and Heli Holding
Group Ltd., the receipt and sufficiency of which consideration is hereby
acknowledged, agrees as follows:

1.                     Liu hereby remises, releases and forever discharges HELI
and its assigns, employees and servants, and, where applicable, the executors,
administrators, successors and assigns from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, which Liu may have had
or now have or which her assigns, receivers, receiver-managers, trustees,
affiliates, and, where applicable, the heirs, executors, administrators,
successors and assigns of her hereafter can, shall or may have existing up to
the present time by reason of any matter cause or thing whatsoever relating to
or arising out of the relationship between the Liu and HELI relating to, arising
out of or in connection with any and all dealings between the parties to the
date hereof.

2.                     Notwithstanding the above provision and for greater
clarification, this Release does not apply to any claims that may arise after
the date of this Release.

3.                     It is understood and agreed that Liu shall not commence
or continue any claims or proceedings against anyone in respect of anything
hereby released which may result in a claim or proceedings against HELI. If any
such claim or proceeding results in any claim or proceeding against HELI, then
the party bringing such claim or proceeding shall indemnify and save harmless
the other party from all resulting liabilities, obligations and costs.

4.                     Liu hereby represents that he is the only party entitled
to the consideration expressed in this Release, and has not assigned any right
of action released hereby to any other firm, corporation or person.

5.                     Liu acknowledges that he has read this document and fully
understands the terms of this Release, and acknowledges that this Release has
been executed voluntarily after either receiving independent legal advice, or
having been advised to obtain independent legal advice and having elected not to
do so.

6.                     This Release is governed by the laws of Nevada, and the
parties attorn to the jurisdiction of the Courts of Nevada with regard to any
dispute arising out of this Release.

--------------------------------------------------------------------------------

2

7.                     Execution and delivery of this document by fax shall
constitute effective execution and delivery. Execution of this document by a
corporation shall be effective notwithstanding that its corporate seal is not
affixed hereto.

DATED for reference this 15th day of June, 2010.

 

    /s/ Jian Hong Liu Witness   JIAN HONG LIU


--------------------------------------------------------------------------------